PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and the respondent's Answer.
Claimant seeks $1,900.80 for rent due for the period of July 1996 through June 1997 for *36which claimant has not been paid. The rent was not paid by the respondent in the proper fiscal year, because a lease had not been signed; therefore, the claimant has not been paid. In its Answer, the respondent admits the validity of the claim, and states that there were sufficient funds expired in the appropriate fiscal year with which the rent could have been paid.
In view of the foregoing, the Court makes an award in the amount of $1,900.80.
Award of $1,900.80.